United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1768
Issued: January 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 20, 2007 appellant timely appealed a June 27, 2006 merit decision of the Office
of Workers’ Compensation Programs denying her occupational disease claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed an
occupational disease in the performance of duty.
FACTUAL HISTORY
On September 16, 2005 appellant, then a 28-year-old mail processing clerk, filed an
occupational disease claim alleging that her federal employment caused or aggravated her
cervical radiculopathy and overuse syndrome. She stated that her condition began in
March 2005 and that she first became aware of the condition and its relation to her work in
May 2005. Appellant was placed in a light-duty assignment on September 16, 2005. She
submitted an April 17, 2005 report from a hospital emergency room diagnosing carpal tunnel

syndrome, a December 5, 2001 partial fitness examination of the employing establishment and a
printout of her leave balances.
By letter dated October 6, 2005, the Office advised appellant that the information
submitted was insufficient to establish her claim. It requested additional factual and medical
evidence.
In an undated statement, appellant described the work duties which she believed
contributed to her condition. She was responsible for keying and lifting large and small parcels.
Appellant stated that she keyed approximately six hours a day, five days a week. She was also
required to lift, push and pull oversize parcels weighing up to 100 pounds from the conveyor belt
for several hours on a daily basis. Appellant was responsible for working the mail sack section,
which required her to do continuous bending, lifting and twisting in order to move mail sacks
weighing from 40 to 75 pounds. Other duties included working the mail cull chutes, the
“brylane” operation and the “doubleday” operation. Appellant advised that the brylane operation
required her to constantly reach overhead and throw boxes containing books into the mail
containers. She indicated that she performed this duty two to four hours per day and that such
containers could weigh up to 1400 pounds.
Appellant submitted a May 19, 2005 duty status report from an unknown source, which
diagnosed a cervical radiculopathy, and a September 17, 2005 accident report from the
employing establishment. Dr. Paul H. Steinfield, a Board-certified orthopedic surgeon, reviewed
on June 10, 2005 a history of injury and appellant’s work duties. He stated that she developed
tenderness in the supple range of motion of the cervical spine. Dr. Steinfield indicated that
appellant had right hand pain caused by cervical radiculopathy and over use syndrome. He noted
that appellant had similar problems two to three years earlier and underwent hand therapy on two
occasions. On July 13, 2005 Dr. Steinfield noted that appellant had been placed on light duty.
He indicated that appellant’s right arm pain and right elbow pain was caused by cervical
radiculopathy. A September 21, 2005 restriction form diagnosed a cervical radiculopathy.
In a July 21, 2005 medical report, Dr. Stanley Boos, a family practitioner, noted that
appellant lifted 70 pounds or more and performed data entry. She complained of pain in her
right and left wrists after typing and handling heavy mail on April 17, 2005. He reviewed
appellant’s medical history and objective tests. Dr. Boos noted that appellant underwent
numerous medical examinations which were conclusive for cervical radiculopathy. He indicated
that appellant’s pain in both wrists and both forearms were the result of cervical radiculopathy
and over use syndrome. Dr. Boos opined that those injuries were connected to her work duties
of repetitive motion and heavy lifting. He advised that appellant should not perform any
repetitive motion or heavy lifting to avoid further injury. A copy of an undated work restriction
form report was also provided.
By decision dated November 7, 2005, the Office denied appellant’s claim on the grounds
that she failed to establish fact of injury. It found that the evidence was insufficient to establish
that the work exposures occurred as alleged and the medical evidence did not demonstrate a
medical condition related to the claimed activities.

2

On November 15, 2005 appellant requested an oral hearing. She submitted an April 19,
2005 return to work slip from Fred A. Stutman, a family practitioner, diagnosing carpal
tunnel/tendinitis; work restriction forms from Dr. Steinfield dated June 10 and August 15, 2005,
diagnosing cervical radiculopathy and carpal tunnel syndrome; an office note dated July 13,
2005; and a September 19, 2005 duty status report (Form CA-17) from Dr. Boos diagnosing
cervical radiculopathy.
By decision dated December 27, 2005, an Office hearing representative vacated the
November 7, 2005 decision, finding that the medical evidence from Dr. Boos and Dr. Steinfield
was sufficient to support further medical development. The case was remanded to the Office for
additional medical development.
On May 2, 2006 the Office referred appellant to Dr. Kevin F. Hanley, a Board-certified
orthopedic surgeon. In a May 31, 2006 report, he reviewed the medical evidence of file and
noted that appellant returned to work for a brief period of time on light duty in the summer of
2005, but had not worked since then. A recent electromyelogram (EMG) showed signs of a
chronic C5-6 radiculopathy on the right side, with nothing on the left side. No carpal tunnel was
noted. Dr. Hanley set forth his findings on examination and found that, while there was a history
of ill defined discomfort of the right upper extremity with a positive EMG, there were no
objective findings on examination. He advised that appellant had no signs of any significant
pathology in her musculoskeletal system and that there were no signs of a residual of any
industrial injury. Dr. Hanley noted that she had a recent epidural and that it was possible that she
had some resolution of her symptomatology. He saw no reason for additional treatment after
appellant completed her epidurals. Dr. Hanley stated that he did not find any signs of an overuse
syndrome and, the fact that she had hardly worked during the prior year, would argue against an
overuse syndrome, which typically became better with rest. In a May 31, 2006 work capacity
evaluation, he opined that appellant reached maximum medical improvement and was capable of
returning to her usual job.
By decision dated June 27, 2006, the Office denied appellant’s claim on the basis that she
did not establish an occupational disease causally related to the established work-related
activities.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged, and that any disabilities and/or specific conditions for
which compensation is claimed are causally related to the employment injury.2 These are the

1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
An occupational disease or injury is one caused by specified employment factors
occurring over a longer period than a single shift or workday.4 The test for determining whether
appellant sustained a compensable occupational disease or injury is three-pronged. To establish
the factual elements of the claim, appellant must submit: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed or, stated differently, medical evidence establishing that the diagnosed condition is
causally related to the factors identified by the claimant.5
An award of compensation may not be based on surmise, conjecture, speculation or upon
appellant’s own belief that there is a causal relationship between his or her claimed injury and his
or her employment.6 To establish a causal relationship, appellant must submit a physician’s
report, in which the physician reviews the employment factors identified by appellant as causing
his condition and, taking these factors into consideration as well as findings upon examination of
appellant and his medical history, states whether the employment injury caused or aggravated
appellant’s diagnosed conditions and presents medical rationale in support of his or her opinion.7
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.8 The
opinion of the physician must be based on a complete factual and medical background of the
claimant9 and must be one of reasonable medical certainty10 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.11

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006).

5

Michael R. Shaffer, 55 ECAB 386, 389 (2004), citing Lourdes Harris, 45 ECAB 545 (1994); Victor J.
Woodhams, supra note 3.
6

Donald W. Long, 41 ECAB 142 (1989).

7

Id.

8

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

9

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

10

John W. Montoya, 54 ECAB 306 (2003).

11

Judy C. Rogers, 54 ECAB 693 (2003).

4

ANALYSIS
Appellant alleged that she sustained cervical radiculopathy and an over use syndrome as
a result of her employment duties. The evidence establishes that appellant’s work duties
involved repetitive tasks such as keying and lifting mail parcels. However, appellant submitted
insufficient medical evidence to establish that she sustained cervical radiculopathy or an over use
condition caused or aggravated by specific employment factors.
In a June 10, 2005 report, Dr. Steinfield reviewed appellant’s medical history and work
duties. He stated that as a result of such duties, she developed tenderness with a supple range of
motion of the cervical spine. Dr. Steinfield diagnosed right hand pain caused by cervical
radiculopathy and over use syndrome. On July 13, 2005 he noted that appellant had been placed
on light duty and reiterated that her right arm and right elbow pain were caused by a cervical
radiculopathy. Dr. Steinfield attributed appellant’s condition to her employment based on
appellant’s stated medical history. However, he did not provide adequate explanation to support
his opinion that her condition was caused by her work duties. Dr. Steinfield did not explain why
the particular work duties would cause or aggravate a cervical condition or contribute to her right
upper extremity pain. The Board has held that a medical opinion not fortified by medical
rationale is of diminished probative value.12 Moreover, the mere fact that appellant’s symptoms
arose in her employment, without more, is not probative. The Board has held that the
concurrence of symptom development within a period of employment is insufficient to establish
causal relationship.13
On July 21, 2005 Dr. Boos noted appellant’s work duties and stated that her previous
medical examinations and objective tests were conclusive for cervical radiculopathy. However,
he presented insufficient rationale explaining how her specific work activities caused or
aggravated her diagnosed condition. Dr. Boos indicated that the pain in both wrists and forearms
were the result of cervical radiculopathy and an over use syndrome and opined that such
conditions were connected to her work duties of repetitive motion and heavy lifting. However,
he did not provide an adequate explanation concerning how appellant’s work duties contributed
to any preexisting condition impacting her right upper extremity.14
Other reports submitted by appellant, including those from Dr. Steinfield, Dr. Boos’ and
Dr. Stutman, are insufficient to establish the claim as they do not specifically address whether
appellant’s employment factors caused or aggravated a diagnosed condition.15
The Office referred appellant to Dr. Hanley for a second opinion examination. In a
May 31, 2006 report, Dr. Hanley addressed her medical history and his findings on examination.
He noted a history of ill defined discomfort of the right upper extremity with a positive EMG.
12

Brenda L. Dubuque, 55 ECAB 212, 217 (2004).

13

Robert M. Sanford, 27 ECAB 115 (1975).

14

Brenda L. Dubuque, supra note 12.

15

Linda I. Sprague, 48 ECAB 386 (1997) (medical evidence that does not offer any opinion regarding the cause
of an employee’s condition is of diminished probative value on the issue of causal relationship).

5

However, there were no objective findings on examination or signs of a residual disability
attributable to an industrial injury. He noted that it was possible that appellant’s recent epidural
had resolved some of her symptomatology. Dr. Hanley stated that he did not see any signs of an
over use syndrome. He explained that such a condition typically became better with rest and
noted that appellant had not worked much during the prior last year. Dr. Hanley found no basis
on which to attribute appellant’s condition to her employment.
There is no other reasoned medical evidence addressing how appellant’s employment
duties caused or aggravated a right arm condition. Appellant has not met her burden of proof in
establishing that she sustained a medical condition in the performance of duty causally related to
factors of her employment.
CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing that she
developed an occupational disease in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated June 27, 2006 is affirmed.
Issued: January 8, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

